Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 05/12/2022. This application was filed 04/24/2020. This application has PRO 62/863,567 06/19/2019.
Claims 10 has been amended by Examiner’s AMENDMENT; Claims 1-9, 15-21, have been cancelled, by EXAMINER’S AMENDMENT; Claims 22-29, have been added by EXAMINER’S AMENDMENT.

USC § 101 Analysis
Claim(s) 10, 22, 26, and dependent claims 11-13, 23-25, and 27-29, is/are directed to providing optimizing provided location services directed to a employee serving a consumer user, and a customer user, providing store employees most responsive to the user’s needs as associated to tasks at a user location, training employees that fall below a threshold time delivering said tasks, and training a user model using machine learning, providing, based on the trained model and user data, predicted product(s) a customer has a propensity to purchase, and optimally selecting an employee from a plurality of employees based on a determined status of the customer user and the product(s), dispatching said employee to the customer.
Thus, based on the aforementioned analysis, claims 10-13,  and 22-29 are patent eligible.




35 USC § 103 
Closest prior art of record, Azar (US 2015/0235161) in view of Robinson (US 2016/0171577) and further in view of Setchell (US 2019/0164098), are withdrawn from consideration pursuant to Allowable Subject Matter.

Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Representative Michael Tieff on 13 May 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 10 has been amended by Examiner’s AMENDMENT;
Claims 1-9, 15-21, have been cancelled, by EXAMINER’S AMENDMENT;
 Claims 22-29, have been added by EXAMINER’S AMENDMENT as Follows ---

AMENDMENT TO CLAIMS
1.-9.	(Canceled) 

10.	(Currently Amended) A system for proving location aware services comprising:
one or more processors; and
	a memory communicably coupled to the one or more processors and storing:
a user-identification module including instructions that when executed by the one or more processors cause the system to:
for each employee of a plurality of employees associated with an entity:
receive information from a computing device associated with the employee; and
based in part of the received information, determine a location of the employee at one or more times; 
an employee-management module including instructions that when executed by the one or more processors cause the system to:
	for each employee of the plurality of employees:
store the determined location and one or more times for the employee;
retrieve a schedule associated with the employee, wherein the schedule includes scheduled locations for the employee at one or more times; 
based on the retrieved schedule and the determined location of the employee at the one or more times, determine compliance or non-compliance of the employee with respect to the retrieved schedule;
based on the determined location and one or more times for the employee and a location associated with a task, determine an amount of time the employee spent performing the task;
determine that the amount of time is above a threshold time; and
in response to the determination that the amount of time is above the threshold time, schedule the employee for training on the task; and
a user-experience module including instructions that when executed by the one or more processors cause the system to:
receive a purchase history of a customer and purchase histories of other customers;
	train a user-interest model based on the purchase history of the customer and the purchase history of the other customers using machine learning;
based in part on the user-interest model and a profile, predict one or more products that the customer will purchase;
determine a status of the customer using the profile;
select an employee of the plurality of employees based on the determined status; 
provide information regarding the predicted one or more products and information about the customer to the selected employee; and
dispatch the selected employee to the customer.

11.	(Previously Presented) The system of claim 10, wherein the employee-management module further includes instructions that when executed by the one or more processors cause the system to:
	receive information indicative of customer demand; and
	based on the determined compliance or non-compliance of the employees and the information indicative of customer demand, make one or more changes to the schedules associated with one or more employees of the plurality of employees.

12.	 (Previously Presented) The system of claim 10, wherein the employee-management module further includes instructions that when executed by the one or more processors cause the system to:
	update a timesheet associated with an employee of the plurality of employees based on the determined location of the employee at the one or more times.

13.	(Previously Presented) The system of claim 10, wherein the employee-management module further includes instructions that when executed by the one or more processors cause the system to:
	determine an average amount of time spent performing one or more activities by the employees of the plurality of employees based on the determined locations of the employees at the one or more times; and
	schedule one or more training sessions for the one or more activities based on the determined average amount time spent performing the one or more activities.

14.	(Canceled) 

15.- 21. (Canceled) 

22.	(New) A method for proving location aware services comprising:
for each employee of a plurality of employees associated with an entity:
receiving information from a computing device associated with the employee by a computing device; 
based in part of the received information, determining a location of the employee at one or more times by the computing device; 
storing the determined location and one or more times for the employee by the computing device;
retrieving a schedule associated with the employee by the computing device, wherein the schedule includes scheduled locations for the employee at one or more times; 
based on the retrieved schedule and the determined location of the employee at the one or more times, determining compliance or non-compliance of the employee with respect to the retrieved schedule by the computing device;
based on the determined location and one or more times for the employee and a location associated with a task, determining an amount of time the employee spent performing the task by the computing device;
determining that the amount of time is above a threshold time by the computing device; and
in response to the determination that the amount of time is above the threshold time, scheduling the employee for training on the task by the computing device; 
receiving a purchase history of a customer and purchase histories of other customers by the computing device;
training a user-interest model based on the purchase history of the customer and the purchase history of the other customers using machine learning by the computing device;
based in part on the user-interest model and a profile, predicting one or more products that the customer will purchase by the computing device;
determining a status of the customer using the profile by the computing device;
selecting an employee of the plurality of employees based on the determined status by the computing device; 
providing information regarding the predicted one or more products and information about the customer to the selected employee by the computing device; and
dispatching the selected employee to the customer by the computing device.

23.	(New) The method of claim 22, further comprising:
	receiving information indicative of customer demand; and
	based on the determined compliance or non-compliance of the employees and the information indicative of customer demand, making one or more changes to the schedules associated with one or more employees of the plurality of employees.

24.	 (New) The method of claim 22, further comprising:
	updating a timesheet associated with an employee of the plurality of employees based on the determined location of the employee at the one or more times.

25.	(New) The method of claim 22, further comprising:
	determining an average amount of time spent performing one or more activities by the employees of the plurality of employees based on the determined locations of the employees at the one or more times; and
	scheduling one or more training sessions for the one or more activities based on the determined average amount time spent performing the one or more activities.

26. (New) A non-transitory computer-readable medium with instructions stored thereon that when executed by a processor of a system cause the system to:
for each employee of a plurality of employees associated with an entity:
receive information from a computing device associated with the employee;
based in part of the received information, determine a location of the employee at one or more times; 
store the determined location and one or more times for the employee;
retrieve a schedule associated with the employee, wherein the schedule includes scheduled locations for the employee at one or more times; 
based on the retrieved schedule and the determined location of the employee at the one or more times, determine compliance or non-compliance of the employee with respect to the retrieved schedule;
based on the determined location and one or more times for the employee and a location associated with a task, determine an amount of time the employee spent performing the task;
determine that the amount of time is above a threshold time; and
in response to the determination that the amount of time is above the threshold time, schedule the employee for training on the task; 
receive a purchase history of a customer and purchase histories of other customers;
train a user-interest model based on the purchase history of the customer and the purchase history of the other customers using machine learning;
based in part on the user-interest model and a profile, predict one or more products that the customer will purchase;
determining a status of the customer using the profile by the computing device;
select an employee of the plurality of employees based on the determined status; 
provide information regarding the predicted one or more products and information about the customer to the selected employee; and
dispatch the selected employee to the customer 

27.	(New) The non-transitory computer-readable medium of claim 26, further comprising instructions stored thereon that when executed by the processor of the system cause the system to:
	receive information indicative of customer demand; and
	based on the determined compliance or non-compliance of the employees and the information indicative of customer demand, make one or more changes to the schedules associated with one or more employees of the plurality of employees.

28.	 (New) The non-transitory computer-readable medium of claim 26, further comprising instructions stored thereon that when executed by the processor of the system cause the system to:
	update a timesheet associated with an employee of the plurality of employees based on the determined location of the employee at the one or more times.

29.	(New) The non-transitory computer-readable medium of claim 26, further comprising instructions stored thereon that when executed by the processor of the system cause the system to:
	determine an average amount of time spent performing one or more activities by the employees of the plurality of employees based on the determined locations of the employees at the one or more times; and
	schedule one or more training sessions for the one or more activities based on the determined average amount time spent performing the one or more activities.




Allowable Subject Matter
Claims  10-13,  and 22-29, are allowed.

The following is an examiner’s statement of reasons for allowance:
While closest prior art of record, Azar (US 2015/0235161) in view of Robinson (US 2016/0171577) and further in view of Setchell (US 2019/0164098) disclose models for optimally training an employee based on task completion times, and selecting store representatives based on a customer status, they do not teach: 
“for each employee of a plurality of employees associated with an entity:
receive information from a computing device associated with the employee; and
based in part of the received information, determine a location of the employee at one or more times; 
an employee-management module including instructions that when executed by the one or more processors cause the system to:
	for each employee of the plurality of employees:
store the determined location and one or more times for the employee;
retrieve a schedule associated with the employee, wherein the schedule includes scheduled locations for the employee at one or more times; 
based on the retrieved schedule and the determined location of the employee at the one or more times, determine compliance or non-compliance of the employee with respect to the retrieved schedule;
based on the determined location and one or more times for the employee and a location associated with a task, determine an amount of time the employee spent performing the task;
determine that the amount of time is above a threshold time; and
in response to the determination that the amount of time is above the threshold time, schedule the employee for training on the task; and
a user-experience module including instructions that when executed by the one or more processors cause the system to:
receive a purchase history of a customer and purchase histories of other customers;
	train a user-interest model based on the purchase history of the customer and the purchase history of the other customers using machine learning;
based in part on the user-interest model and a profile, predict one or more products that the customer will purchase;
determine a status of the customer using the profile;
select an employee of the plurality of employees based on the determined status; 
provide information regarding the predicted one or more products and information about the customer to the selected employee; and
dispatch the selected employee to the customer”, in the context of the claim when considered as a whole.  

These uniquely distinct features render the claim(s) 10 allowable. 
Therefore, independent claims 10, 22, 26, and dependent claims 11-13, 23-25, and 27-29 are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure including information well-known to one of ordinary skill in the art: Pena (US 10,237,256): matching customer contextual information, geo-fencing, and employment of beacons in meeting a customer’s relevant needs, including retail entity employees – as relates to claims 1/15/10, and NPL, Striker: employing RFID sensors in meeting customized retail shopping customer needs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682